           Case: 3:19-cr-00148-WHR Doc #: 61 Filed: 08/10/21 Page: 1 of 10 PAGEID #: 385

AO 245B (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet I



                                            UNITED STATES DISTRICT COURT
                                                             Southern District of Ohio
                                                                             )
              UNITED STATES OF A M ERICA                                     )       JUDGMENT IN A CRIMINAL CASE
                                    V.                                       )
                       BRENDAN J. EARDLY                                     )
                                                                                     Case N umber: 3:19cr148
                                                                             )
                                                                             )       USM Number : 78060-061
                                                                             )
                                                                             )        Cheryll A. Bennett
                                                                             )       Defendant's Attorney
THE DEFENDANT:
fi1 pleaded guil ty to count(s)          1 and 2 of a Bill of Information
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                          Offense Ended

18 U.S.C. § 2251(a) and            Production of Child Pornography                                            2/18/2019               1
                                                                                                                                of a Bill of Information
(e)

18 U.S.C. § 2260A             Committing a Felony Offense Involving a Minor While Being                               2
                              Required lo Register as a Sex Offender                                            of a Bill of Informatio n
       The defendant is sentenced as provided in pages 2 through     10     of this j udgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of I984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                 Dis      Dare dismissed on the motion of the United States.

          It is ordered that the defendant must notify the Un ited States attorney for this district withi n 30 days of any change of name, residence,
or mai ling address until all fines, restitution, costs, and special assessments imposed by this j udgment are full y paid. Ifordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                             6/4/2021
                                                                            Date of Imposition of Judgment




                                                                            Signature of Judge




                                                                                          Walter H. Rice, United States District Judge
                                                                            Name and Title of Judge


                                                                                                             8/ 10/2021
                                                                            Date
                Case: 3:19-cr-00148-WHR Doc #: 61 Filed: 08/10/21 Page: 2 of 10 PAGEID #: 386
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                    Judgment- Page   -=-2-   of   10
 DEFENDANT: BRENDANJ.EARDLY
 CASE NUMBER: 3:19cr148

                                                            IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  Count 1: 228 months; Count 2: 120 months, to be served consecutively to each other, with credit for all allowable pre-sentence
 jail time served from February 8, 2019.




      !l1   The court makes the following recommendations to the Bureau of Prisons:
            See page 3.




      ~     The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at - - - - - - - - - D a.m.                     D p.m.       on
            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D   as notified by the United States Marshal.

            D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at
      -------------- ,                               with a certified copy of this judgment.


                                                                                                  UNITED STATES MARSHAL


                                                                          By
                                                                                               DEPUTY UNITED STATES MARSHAL
             Case: 3:19-cr-00148-WHR Doc #: 61 Filed: 08/10/21 Page: 3 of 10 PAGEID #: 387
AO 2458 (Rev. 09/19) Judgment in a Criminal Case
                      Sheet 2A - Imprisonment
                                                                                          Judgment-Page   _3_   of        10
DEFENDANT: BRENDAN J. EARDLY
CASE NUMBER: 3:19cr148

                                    RECOMMENDATIONS TO THE BUREAU OF PRISONS
 The Court recommends that the defendant be given credit for all allowable pre-sentence jail-time served, from February 8,
 2019.

 The Court recommends that the defendant be incarcerated in a facility which offers sex offender treatment and sex
 offender management programming as close to his home in the Troy, Ohio, area as possible consistent with his security
 status. The Court strongly recommends the Low Satellite Facility at FCI Elkton, Ohio; alternatively, the Court recommends
 FCI Terre Haute, Indiana or FMC Devens, Massachusetts. If defendant is placed in either alternatively recommended
 facility, the Court recommends that the defendant be transferred to FCI Elkton, Ohio as soon as is practicable.

 The Court recommends that the defendant receive a mental health assessment and counseling, if deemed necessary, in
 areas not duplicative of sex offender treatment.

 The Court recommends that the defendant receive cognitive behavioral therapy/critical thinking skills/moral reconation
 therapy/thinking for a change.

 The Court recommends that the defendant receive any available job training in any desired areas, specifically business
 and/or entrepreneurship courses.
              Case: 3:19-cr-00148-WHR Doc #: 61 Filed: 08/10/21 Page: 4 of 10 PAGEID #: 388
AO 2458 (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                      Judgment-Page     4     of _ _1_0__
DEFENDANT: BRENDAN J. EARDLY
CASE NUMBER: 3:19cr148
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 Count 1: LIFETIME; Count 2: 3 years, to be served concurrently with each other. Supervision should be intensive, at least
 during the first several years.




                                                    MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              ~ The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check ifapplicable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     ~ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
 7.    D You must participate in an approved program for domestic violence. (check ifapplicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
             Case: 3:19-cr-00148-WHR Doc #: 61 Filed: 08/10/21 Page: 5 of 10 PAGEID #: 389
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page _ _..c,
                                                                                                                 5_ _        or ____ci..c,o_ __
DEFENDANT: BRENDAN J . EARDLY
CASE NUMBER: 3:19cr148

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work fu ll time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have fu ll-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anyth ing about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I0.   You must not own, possess, or have access to a firea11T1, ammunition, destructi ve device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or lasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
      first getting the permission of the court.
12.    If the probation officer detennines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confim1 that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see O ve111iew of Probation and Supervised
Release Conditions, avai lable at: www.uscourts.gov.


Defendant's Signature                                                                                     Date _ _ _ _ _ _ _ __ _ _ _
             Case: 3:19-cr-00148-WHR Doc #: 61 Filed: 08/10/21 Page: 6 of 10 PAGEID #: 390
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3B - Supervised Release
                                                                                               Judgment-Page _____,,6~ of       10
DEFENDANT: BRENDAN J. EARDLY
CASE NUMBER: 3:19cr148

                                      SPECIAL CONDITIONS OF SUPERVISED RELEASE
 1. The defendant shall contribute 100 hours of community service with an agency and on a schedule agreed upon by the
 Defendant and the Probation Department over the first three (3) years of Supervision, if suitable placement can be found
 and if defendant is physically able.

 2. The defendant is to sign waivers for all treatment providers so the probation officer will have access to all available
 treatment information.

 3. The defendant is to receive cognitive behavioral therapy/moral reconation therapy/critical thinking skills/thinking for a
 change.

 4. The defendant shall participate in a sexual offender treatment program, to include a sex offender risk assessment,
 psycho-sexual evaluation and/or other evaluations needed. The defendant shall follow the rules and regulations of the sex
 offender treatment program as approved by the probation office. Sex offender treatment, similar to that presently provided
 by Dr. David Roush, Psy.D., is intended by this condition. The defendant shall make a co-payment for sex offender
 treatment services not to exceed $25 per month, which is determined by the probation officer's assessment of the
 defendant's ability to pay. The defendant is not to cease such treatment without the express consent of the mental health
 provider and the consent of the probation officer that defendant has received the maximum benefit from treatment.

 5. The defendant is to receive a mental health assessment and counseling, if deemed necessary, in non-sex offender
 areas. The Court makes this a mandatory condition only if the assessment findings indicate treatment is necessary. The
 defendant shall make a co-payment for treatment services not to excess $25 per month, which is determined by the
 probation officer's assessment of the defendant's ability to pay.

 6. The defendant is to comply with all prescribed medications.

 7. The defendant shall be subject to periodic polygraph examinations at the discretion and direction of the probation officer
 as a means to ensure that the defendant is in compliance with the requirements of the defendant's supervision and
 treatment. The polygraph testing will be at the defendant's expense, based on the probation officer's assessment of the
 defendant's ability to pay.

 8. The defendant's residence and employment shall be pre-approved by the probation officer, and must be in compliance
 with state and local law.

  9. The defendant shall not view or possess material, images, videos or computer files containing sexually explicit conduct
  as defined by 18 U.S.C. § 2256(2)(A) and (B).

  10. The defendant shall not rent or use a post office box or storage facility without prior approval of the probation officer,
  and, if approved, any change must be communicated to the probation officer 72 hours prior to the change.

  11. The defendant shall have no contact with any minors with exception of the defendant's own children, without prior
  approval of the Court. The term contact extends to all forms of communication such as email, telephone, text, letter, and
  any other form of electronic communication. This provision does not encompass persons under age 18 such as ticket
  vendors, cashiers, or waiters with whom the defendant must deal in order to obtain normal commercial services. The
  defendant shall be prohibited from loitering where minors congregate, such as, but not limited to, playgrounds, arcades,
  amusement parks, recreation parks, sports events involving minors, shopping malls, and public swimming pools.
             Case: Judgment
                   3:19-cr-00148-WHR
AO 245B (Rev. 09/19)        in a Criminal Case
                                               Doc #: 61 Filed: 08/10/21 Page: 7 of 10 PAGEID #: 391
                       Sheet 3D - Supervised Release
                                                                                             Judgment-Page    7     of      10
DEFENDANT: BRENDAN J. EARDLY
CASE NUMBER: 3:19cr148

                                      SPECIAL CONDITIONS OF SUPERVISED RELEASE
 12. The defendant shall submit to the installation of software, and to monitor computer activities on any computer the
 defendant is authorized to use at the defendant's expense. The software will record any and all activities on the
 defendant's computer. The software will be checked on a periodic basis. The defendant has no expectations of privacy
 regarding computer use or information stored on the computer and shall make other users of said computer aware of the
 monitoring software. The defendant understands that any information gathered by said software may be used against the
 defendant in subsequent court actions regarding the defendant's computer use and the conditions of supervision.
 Furthermore, the defendant shall comply with the rules set forth in the Computer and Internet Monitoring Agreement and
 the Computer and Internet Acceptable Use Agreement as adopted by the Southern District of Ohio.

 13. In consideration of 18 U.S.C. § 3583(d)(3), the defendant shall submit and/or surrender any media device, to which
 they have access and/or control, to a search based on reasonable suspicion of contraband or evidence of a violation of a
 condition of supervision. A media device is defined as, but not limited to, any device which is capable of accessing the
 internet, storing images, text, or other forms of electronic communication.

 14. The defendant shall register, and keep the registration current, in each jurisdiction where the defendant resides, where
 he/she is an employee, and where the defendant is a student. For initial registration purposes only, the defendant shall
 also register in the jurisdiction in which convicted, if such jurisdiction is different from the jurisdiction of residence. [42
 U.S.C. § 16913(a)] If the state of residence is not accepting sex offender registrations pursuant to the Sex Offender
 Registration and Notification Act (SORNA) and unable to accept the defendant's registration, the defendant must maintain
 contact with state registration authorities and his/her probation officer to determine when such registration can be
 accepted. The duty to register may continue after the expiration of the defendant's federal supervision, and any existing
 duty to register under state law is not suspended and will remain in effect until the state implements the SORNA of 2006. If
 the defendant's supervision transfers to another federal district, the defendant's duty register as required by SORNA shall
 be governed by that district's policy and the laws of that state.

 15. The defendant is to be subject to a search of person, property, house, residence, vehicle, papers, computers, or other
 electronic communication or other data storage devices if law enforcement or the probation office has reasonable
 suspicion as to a violation of supervised release.
             Case: 3:19-cr-00148-WHR Doc #: 61 Filed: 08/10/21 Page: 8 of 10 PAGEID #: 392
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                    Judgment - Page   --=8- of           10
 DEFENDANT: BRENDAN J. EARDLY
 CASE NUMBER: 3:19cr148
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment               Restitution                                  AVAA Assessment*             JVT A Assessment**
 TOTALS           $    100.00               $                      $                     $                            $



 D The determination ofrestitution is deferred until - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the prioricy or~er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States ts paid.

 Name of Payee                                                 Total Loss***             Restitution Ordered          Priority or Percentage




 TOTALS                               $
                                          - - - - - - -0.00
                                                       --                   $
                                                                                ---------
                                                                                                    0.00


 D     Restitution amount ordered pursuant to plea agreement $
                                                                        ----------
 D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       D the interest requirement is waived for the            D fine   D restitution.
       D the interest requirement for the           D fine      D restitution is modified as follows:

* Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for ictims of Trafficking Act of2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 1-1 OA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
              Case:Judgment
AO 2458 (Rev. 09/19)  3:19-cr-00148-WHR
                               in a CriminaJ Case     Doc #: 61 Filed: 08/10/21 Page: 9 of 10 PAGEID #: 393
                     Sheet 6 - Schedule of Payments
                                                                                                                           9_ of
                                                                                                        Judgment - Page ____             10
 DEFENDANT: BRENDAN J. EARDL Y
 CASE NUMBER: 3:19cr148

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
 A    ~       Lump sum payment of$ - - - - - - due immediately, balance due
                                   200.00

              D     not later than                                 , or
              Ill   in accordance with D C,       D D,       Ill    E, or     6ll' Fbelow; or
 B    D Payment to begin immediately (may be combined with                  D C,      D D, or     D F below); or
 C    D Payment in equal           _____ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D    D Payment in equal           _____ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                                         to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
             _ _ _ _ _ (e.g., months or years),
              term of supervision; or
 E    liZ)    Payment during the term of supervised release will commence within 60 days          (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
 F    lilt Special instructions regarding the payment of criminal monetary penalties:
               If the defendant, while incarcerated,is working in a non-UNICOR or grade 5 UNICOR job, the defendant shall pay
               $25.00 per quarter toward defendant's monetary obligation. If working in a grade 1-4 UNICOR job, defendant shall
               pay 50% of defendant's monthly pay toward defendant's monetary obligation. Any change in this schedule shall be
               made only by order of this Court. After release from imprisonment,and within 60 days of the commencement of the
               term of supervised release,the probation officer shall recommend a revised payment plan to satisfy the balance.

 Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal mone!ary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                  Joint and Several           Corresponding Payee,
      (including defendant number)                       Total Amount                        Amount                     if appropriate




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall be aJ?plied in the following order: (1) assessment, (2) restitution principal, (3} restitution interest, (4) AVAA assessment,
 (SJ fine principal, (b) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (I 0) costs, mcluding cost of
 prosecution and court costs.
            Case: 3:19-cr-00148-WHR
                   Judgment in a Criminal Case
AO 245B (Rev. 09/19)
                                               Doc #: 61 Filed: 08/10/21 Page: 10 of 10 PAGEID #: 394
                       Sheet 6B - Schedule of Payments
                                                                                   Judgment-Page   10   of    1o
DEFENDANT: BRENDAN J. EARDLY
CASE NUMBER: 3: 19cr148

                                            ADDITIONAL FORFEITED PROPERTY
   a. HP All-in-One computer, Model 22-b016, serial number 8CC731 0MQ7;
   b. ZTE cellular telephone, Model 2812, serial number 327BF33800B7, and charger;
   c. ZTE cellular telephone, Model 2812, serial number 327BF3430C4A, black;
   d. LG cellular telephone, Model LG-B470, serial number 706VTDN064546, contained in box;
   e. WD My Passport hard drive, serial number WXG1A67DEV08;
   f. Two (2) unlabeled CR-ROM Disks;
   g. Seven (7) CD's;
   h. Ten (10) CD's; and
   i. SanDisk Ultra Plus 16 GB micro SD card; SanDisk SDHC Card, 8GB; SanDisk SOHO Card, 8 GB; and one (1) thumb
   drive (red).
